PER CURIAM.
We have reviewed the briefs and record on appeal and heard oral argument. On the basis thereof, we are of the opinion that the cocaine the appellant was convicted of possessing was the cocaine appellant was convicted of selling, thereby, in effect making the possession and sale a single transaction. Based on the reasoning in Yost v. State, Fla.App.1971, 243 So.2d 469, only one sentence should have been imposed and that for the higher offense.
Accordingly, since no other reversible error has been demonstrated the judgments as to the two counts are affirmed, but the sentences are vacated and the cause remanded with directions that the appellant be presented to the trial court and properly sentenced in accordance herewith.
Affirmed, in part; reversed, in part.
REED, C. J., MAGER, J., and LESTER, IGNATIUS M., Associate Judge, concur.